  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 1 of 10 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 EARL WHEBY, JR., Individually and On Behalf            )
 of All Others Similarly Situated,                      )
                                                        )
                         Plaintiff,                     ) Case No. _______________
                                                        )
         v.                                             ) CLASS ACTION
                                                        )
 ENDOCYTE, INC., JOHN C. APLIN, COLIN                   ) JURY TRIAL DEMANDED
 GODDARD, MARC KOZIN, PHILIP S. LOW,                    )
 PATRICK MACHADO, FRED A.                               )
 MIDDLETON, LESLEY RUSSELL, MIKE A.                     )
 SHERMAN, and DAWN SVORONOS,                            )
                                                        )
                         Defendants.                    )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 18, 2018 (the

“Proposed Transaction”), pursuant to which Endocyte, Inc. (“Endocyte” or the “Company”) will

be acquired by Novartis AG and Edinburgh Merger Corporation (together, “Novartis”).

       2.      On October 17, 2018, Endocyte’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Novartis.        Pursuant to the terms of the Merger Agreement, Endocyte’s

stockholders will receive $24.00 in cash for each share of Endocyte common stock they hold.
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 2 of 10 PageID #: 2



       3.      On October 31, 2018, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Endocyte common stock.

       9.      Defendant Endocyte is a Delaware corporation and maintains its principal

executive offices at 3000 Kent Avenue, Suite A1-100, West Lafayette, Indiana 47906. Endocyte’s




                                                  2
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 3 of 10 PageID #: 3



common stock is traded on the NasdaqGS under the ticker symbol “ECYT.” Endocyte is a party

to the Merger Agreement.

       10.     Defendant John C. Aplin is Chairman of the Board of the Company.

       11.     Defendant Colin Goddard is a director of the Company.

       12.     Defendant Marc Kozin is a director of the Company.

       13.     Defendant Philip S. Low is a director of the Company.

       14.     Defendant Patrick Machado is a director of the Company.

       15.     Defendant Fred A. Middleton is a director of the Company.

       16.     Defendant Lesley Russell is a director of the Company.

       17.     Defendant Mike A. Sherman is Chief Executive Officer and President of the

Company.

       18.     Defendant Dawn Svoronos is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Endocyte (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.

       22.     The Class is so numerous that joinder of all members is impracticable. As of

October 16, 2018, there were 81,759,272 shares of Endocyte common stock outstanding, held by

hundreds, if not thousands, of individuals and entities scattered throughout the country.

       23.     Questions of law and fact are common to the Class, including, among others,




                                                  3
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 4 of 10 PageID #: 4



whether defendants violated the 1934 Act and whether defendants will irreparably harm plaintiff

and the other members of the Class if defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     Endocyte is a biopharmaceutical company and leader in developing targeted

therapies for the personalized treatment of cancer.

        28.     The Company’s drug conjugation technology targets therapeutics and companion

imaging agents specifically to the site of diseased cells.

        29.     Endocyte’s lead program is a prostate specific membrane antigen (“PSMA”)-
                                177
targeted radioligand therapy,         Lu-PSMA-617, which is in phase 3 for metastatic castration-




                                                   4
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 5 of 10 PageID #: 5



resistant prostate cancer (“mCRPC”) for PSMA-positive patients.

       30.     Endocyte also expects to have an Investigational New Drug application submitted

in the fourth quarter of 2018 for its adaptor-controlled CAR T-cell therapy, which will be studied

initially in osteosarcoma.

       31.     On October 17, 2018, Endocyte’s Board caused the Company to enter into the

Merger Agreement with Novartis.

       32.     Pursuant to the terms of the Merger Agreement, Endocyte’s stockholders will

receive $24.00 in cash for each share of Endocyte common stock they hold.

       33.     According to the press release announcing the Proposed Transaction:

        Endocyte, Inc. (Nasdaq:ECYT), a biopharmaceutical company developing
       targeted therapeutics for cancer treatment, today announced that it has entered into
       an agreement and plan of merger with Novartis AG (“Novartis”) pursuant to which
       Novartis will acquire Endocyte for $24 per share, or a total equity value of
       approximately $2.1 billion, in cash. This offer represents a premium of 54% percent
       to Endocyte’s closing price of $15.56 on October 17, 2018. The transaction was
       unanimously approved by the board of directors of Endocyte. . . .

       Completion of the transaction is expected in the first half of 2019, subject to
       approval by Endocyte stockholders, antitrust and regulatory approvals and other
       customary closing conditions. Until that time, Endocyte will continue to operate as
       a separate and independent company.

       Centerview Partners LLC is acting as lead financial advisor to Endocyte. Jefferies
       LLC is also acting as financial advisor to Endocyte. Faegre Baker Daniels LLP is
       acting as legal counsel to Endocyte.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       34.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       35.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction.




                                                5
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 6 of 10 PageID #: 6



       36.      The Proxy Statement omits material information regarding the Company’s

financial projections and the analyses performed by the Company’s financial advisors in

connection with the Proposed Transaction, Centerview Partners LLC (“Centerview”) and Jefferies

LLC (“Jefferies”).

       37.      With respect to Centerview’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the terminal value of Endocyte; (ii) the inputs and assumptions underlying the

discount rates ranging from 13.0% to 15.0%; (iii) Centerview’s basis for applying a perpetuity

growth rate of (80%); (iv) the Company’s net operating losses and future losses; (v) Endocyte’s

net cash balance; and (vi) the number of fully-diluted outstanding Company shares.

       38.      With respect to Jefferies’ Selected Public Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and financial metrics for the companies

observed by Jefferies in the analysis.

       39.      With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the terminal value of Endocyte; (ii) the inputs and assumptions underlying the

discount rate range of 13.2% to 14.2%; (iii) Jefferies’ basis for applying a range of perpetuity

growth rates of 0.0% to (10.0%); and (iv) Endocyte’s net operating loss carryforwards.

       40.      With respect to Jefferies’ analysis of premiums paid, the Proxy Statement fails to

disclose the transactions observed by Jefferies in the analysis and the premiums paid in such

transactions.

       41.      The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness




                                                 6
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 7 of 10 PageID #: 7



of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.

       42.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Reasons for the Recommendation of the Special

Committee and our Board; (iii) Certain Endocyte Unaudited Prospective Financial Information;

(iv) Opinion of Centerview Partners LLC; and (v) Opinion of Jefferies LLC.

       43.     The omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Endocyte

       44.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       45.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Endocyte is liable as the issuer

of these statements.

       46.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       47.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.



                                                  7
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 8 of 10 PageID #: 8



       48.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       49.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       50.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       51.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                             Against the Individual Defendants

       52.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       53.     The Individual Defendants acted as controlling persons of Endocyte within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Endocyte and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after



                                                  8
  Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 9 of 10 PageID #: 9



these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

        55.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        56.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        57.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                   9
 Case 1:18-cv-01794-CFC Document 1 Filed 11/14/18 Page 10 of 10 PageID #: 10



       C.      Directing the Individual Defendants to file a Proxy Statement that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: November 14, 2018                            RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   10
